Citation Nr: 0319936	
Decision Date: 08/12/03    Archive Date: 08/25/03

DOCKET NO.  98-08 668	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a low back 
disability.

2.  Entitlement to service connection for a disability 
claimed as exposure to tuberculosis.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. D. Jackson, Counsel




INTRODUCTION

The veteran served on active military duty from October 1950 
to June 1983.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida.

In January 2003, the Board, in pertinent part remanded the 
issues listed on the title page.  The case has been returned 
to the Board for review.  

The issue of service connection for a disability claimed as 
exposure to tuberculosis will be discussed in the Remand 
portion of this decision.


FINDINGS OF FACT

Lumbosacral strain is of service origin.  


CONCLUSION OF LAW

Lumbosacral strain was incurred in active service.  
38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. §§ 3.102, 3.303 
(2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002).  This law eliminates 
the concept of a well-grounded claim, and redefines the 
obligations of VA with respect to the duty to assist.  

The new law also includes an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The final rule 
implementing the VCAA was published on August 29, 2001.  66 
Fed. Reg. 45,620-32 (Aug.29, 2001).  38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a)).

Upon careful review of the claims folder, the Board finds 
that all required notice and development action specified in 
this statute have been complied with during the pendency of 
the current appeal.  Specifically, the Board finds that the 
statement of the case (SOC) and supplemental statement of the 
case (SSOC), and correspondence from the RO provided to both 
the appellant and his representative, specifically satisfies 
the requirement at § 5103 of the new statute.  They clearly 
notify the appellant and his representative of the evidence 
necessary to substantiate his claim including the 
requirements of the VCAA, to include what evidence the VA 
would obtain.  Quartuccio v. Principi, 16 Vet. App. 182 
(2002).  Additionally, the Board finds that all available 
evidence and records identified by the appellant as plausibly 
relevant to his pending claim have been collected for review.  
The Board has requested additional development including VA 
examination and opinion.  Accordingly, the Board finds that 
the requirements under the VCAA have been met.  

In January 2003 the Board initiated additional development of 
the evidence on the issue on appeal pursuant to authority 
granted by 38 C.F.R. § 19.9(a)(2) (2002).  This development 
included affording the veteran a VA examination, which was 
performed in June 2003.  However, that regulation was 
invalidated by the United States Court of Appeals for the 
Federal Circuit.  Disabled American Veterans v. Secretary of 
Veterans Affairs, No. 02-7304, -7305, -7311 (Fed. Cir. May 1, 
2003).  However, given the favorable determination below, the 
Board finds that the veteran has not been prejudiced and it 
may proceed with a decision.  Bernard v. Brown, 4 Vet. App. 
384 (1993).

Factual Background

The October 1950 enlistment examination clinically evaluated 
the veteran's musculoskeletal system as normal.  Beginning in 
1964 and on numerous occasions throughout the remainder of 
active service the veteran complained of back pain.  The 
diagnoses included lumbosacral strain, low back pain, muscle 
strain, lumbosacral pain, and low back pain, nonspecific.  
The veteran reported a history of recurrent low back pain at 
his retirement examination in April 1983.  

Post service records include periodic annual examination 
reports dated between 1983 and 1991.  The records reflect 
that when reporting his medical history, the veteran noted 
recurring back pain.   

Private chiropractic records dated in March 2001 show 
treatment for back complaints. 

A VA examination was conducted in June 2003.  The veteran 
reported his medical history and current symptoms.  Following 
the examination the examiner commented:

I reviewed the entire 1964 military 
[medical] study, specifically three notes 
again in December and then following the 
follow up for the patient, both the 
original copies and the duplicate copies, 
and I am unable to find a detailed x-ray 
report of the patient's lumbosacral spine 
findings, however, he was diagnosed as 
noted above with a lumbosacral sprain and 
this was again in 1964, at the Tinker Air 
Force, report of his first problems with 
low back pain.

The diagnostic impression was mild mechanical low back pain 
with occasional low lumbar muscle spasm and strain associated 
with the aforementioned exacerbations. 

Analysis

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a preexisting injury 
or disease.  38 U.S.C.A. § 1110, 1131; 38 C.F.R. § 3.303.  

Further, regulations also provide that service connection may 
be granted for any disease diagnosed after discharge, when 
all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).

If a condition noted during service is not shown to be 
chronic, continuity of symptoms sufficient to establish the 
chronic character of the condition after service must be 
present for an appropriate grant of service connection.  
38 C.F.R. § 3.303.

Lay statements are considered to be competent evidence when 
describing the symptoms of a disease or disability or an 
injury.  However, when the determinative issue involves a 
question of medical causation, only individuals possessing 
specialized training and knowledge are competent to render an 
opinion. Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

The service medical records show that the veteran was treated 
for low back problems during service.  Further, the veteran 
continued to report recurrent back pain on his annual 
periodic examinations conducted subsequent to service 
discharge.  Additionally, the VA examiner in June 2003 
indicated that the mechanical low back pain with occasional 
low lumbar muscle spasm and strain associated with the 
afforemetioned exacerbations.  After reviewing the record, 
the Board finds that the evidence is equipoise with regard to 
the etiology of the low back disorder.  Thus, the benefit of 
the doubt is in favor of the veteran. 38 C.F.R. § 3.102.  
Accordingly, service connection for lumbosacral strain is 
warranted.  


ORDER

Service connection for lumbosacral strain is granted.  


REMAND

The veteran claims service connection for exposure to 
tuberculosis.  In January 2003, the Board undertook 
additional development of the evidence pursuant to 38 C.F.R. 
§ 19.9(a)(2) (2002), which included obtaining additional 
service records, as well as, VA examination and medical 
records.  As a result of the development, the Board obtained 
additional evidence.  However, recently, the United States 
Court of Appeals for the Federal Circuit invalidated the 
regulations that empowered the Board to consider additional 
evidence without prior RO review in the absence of a waiver 
of such review by the claimant or his or her representative.  
Disabled American Veterans v. Secretary of Veterans Affairs, 
Nos. 02-7304, -7305, -7316 (Fed. Cir. May 1, 2003).  The RO 
has not had the opportunity of reviewing the additional 
evidence.

Therefore, this case is REMANDED to the RO for the following 
action:

The RO is requested to readjudicate the 
issue on appeal, to include consideration 
of all additional evidence received since 
the most recent supplemental statement of 
the case.  If the determination remains 
unfavorable to the veteran, he should be 
provided with a supplemental statement of 
the case and be afforded an opportunity 
to respond.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  The 
Board intimates no opinion as to the outcome of this case.  
The veteran need take no action until so informed.  The 
purpose of this REMAND is to ensure compliance with due 
process considerations.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2001) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                     
______________________________________________
	ROBERT P. REGAN
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
In the section entitled "Representation before VA," filing 
a "Notice of Disagreement with respect to the claim on or 
after November 18, 1988" is no longer a condition for an 
attorney-at-law or a VA accredited agent to charge you a fee 
for representing you.


 



